Title: To George Washington from Brigadier General Edward Hand, 12 May 1779
From: Hand, Edward
To: Washington, George



Sir
Wyoming [Pa.] 12th May 1779

I have recd your Excellys favr of the 30th Ultimo as I dont know where Genl Sullivan now is must trouble your Excy to forward the inclosed.
the consumption of the Article of Shoes in every other department as well as this prompts me to recommend the Sending some Sole Leather & Some scraps of upper leather Such as the Shoe Makers make no use of, to every regiment together with one or two Sets of Shoe Makers tools. I think it would be a very great saveing, it is distressing to See shoes cast away as Useless which might be easily mended if the Materials could be procured.
Captn Schott & the Officers of his little Corps are very Uneasie at their present Situation, they wish to be permited to recruit the Corps to a number that will entitle them to promotion, and eneable them to distinguish themselves & the Corps—or to be joind to some other Regimt. the State they are indifferent About, the Securing their rank, and the indulgences given by the Several states to their own troops being what they aim at—if they cant be permited to avail themselves of either of the Above Advantages they propose quiting the Service—Captn Schott I think is a very good and Active Officer would therefore be Sorry to looss him.
If Maryland & Pennslvania claim their Several proportions of the German Regt and it is in Consequence Seperated—perhaps it might be well to Annex Schotts Corps one part.

On the 9th Instt just as Major Prowel was About to Embark his party he recd a letter from your Excy desireing him to Send a Small party under the command of Captn McClean to Middle Brook Camp—from the date of your Orders I imagine you expected Major Prowel would recieve them before he left Delaware—at any rate I think the party too Small to March by the way of Fort Penn—therefore desired him to take them with him to Sunbury from whence I would Order them by Easton to Camp—or by any other Route Your Excelly May please to direct—it may not be amis to observe that Since the death of Lt Jones the Party is without an Officer.
It has been hinted to me that some Gentn have propogated a report of my being removed from the Pennsylvania Line & that it was to prevent my giving any opposition to Col. Irwines in supporting that argument I was Sent to albany last October & am stil kept removed from the Body of the Army—this last however I beg leave to Assure your Excy I do not give the least credit to.
I don’t conceive that any set of men can have a Power of Proscription, where there is no crime laid against the Party to be Banished—I therefore claim my Rank in the Pennsylvania Line next after Genl Wayne agreable to the Commission I have the Honour to hold from Congress—Perhaps those Gentn who wish to support the Propriety of taking Rank from former Commissions do not recollect that Adhering to that rule Invariably, would give me the Rank of every Officer now doing duty in the Pennsylvania Line—but this I wish not to have Occasion to mention a Second time.
To your Excy as my Military Father I look up for Protection & justice relying that you will not suffer any Advantage to be taken of my remote Situation. I am sir with much respect yr Excys most obedt Hble Servt
Edwd Hand
